EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randal Ayers- 1/22/21.

The application has been amended as follows: 

1.  (Currently Amended)  A method of protecting an amplifier that is coupled to an antenna through a transmit/receive switch from an overdrive condition, the method comprising:
using an RF detector to detect a level of a radio frequency ("RF") signal at an RF port of the transmit/receive switch;
determining that the level of the RF signal at the RF port of the transmit/receive switch exceeds a preset threshold; 
transmitting a control signal to the transmit/receive switch in response to determining that the level of the RF signal at the RF port exceeds the preset threshold; and 
configuring the transmit/receive switch to be disabled and to reflect RF energy received at the RF port in response to the control signal. 

2.  (Currently Amended)  The method of Claim 1, wherein using an RF detector to detect the level of the RF signal comprises taking a sample of the RF signal and passing the sample to the RF detector.
the sample of the RF signal and passing the sample to an RF detector comprises using a capacitor divider network to extract the sample of the RF signal.
4.  (Original)  The method of Claim 3, wherein the capacitor divider network includes a variable capacitor.

5.  (Cancelled)  

6.  (Currently Amended)  A method of protecting an amplifier that is coupled to an antenna through a transmit/receive switch from an overdrive condition, the method comprising:
determining that a level of a radio frequency ("RF") signal at an RF port of the transmit/receive switch exceeds a preset threshold; and
configuring the transmit/receive switch to be disabled and to reflect RF energy received at the RF port in response to a control signal and determining that the level of the RF signal at the RF port exceeds the preset threshold,

7.  (Original)  The method of Claim 1, wherein the amplifier is a high power amplifier having an output port coupled to the switch.
8.  (Original)  The method of Claim 1, wherein the level of the RF signal is a power level of the RF signal.
9.  (Currently Amended)  The method of Claim 1, wherein 
10.  (Currently Amended)   A method of protecting an amplifier that is coupled to an antenna through a transmit/receive switch from an overdrive condition, the method comprising:
determining that a level of a radio frequency ("RF") signal at an RF port of the transmit/receive switch exceeds a preset threshold; and
configuring the transmit/receive switch to be disabled and to reflect RF energy received at the RF port in response to a control signal and determining that the level of the RF signal at the RF port exceeds the preset threshold,
switch to reflect RF energy received at the RF port comprises connecting a node of the transmit/receive switch that connects the RF port to a pair of additional RF ports of the transmit/receive switch to ground.
11.  (Currently Amended)  The method of Claim 1, wherein the amplifier comprises a low noise amplifier, and wherein the low noise amplifier, a high power amplifier, and the transmit/receive switch are implemented together on a single substrate as a monolithic microwave integrated circuit.
12.  (Original)  The method of Claim 2, wherein a sampling circuit that is used to take the sample of the RF signal comprises a capacitor that is coupled to the RF port and a variable capacitor.
13.  (Original)  The method of Claim 12, wherein the sampling circuit is configurable to sample at least one of a first amount and a second amount of the RF signal, wherein the second amount is greater than the first amount.
14.  (Currently Amended)  The method of Claim 2, wherein an output of the RF detector is coupled to a control signal generator circuit, wherein an output of the control signal generator circuit is coupled to a control port of the transmit/receive switch.
15.  (Original)  The method of Claim 14, wherein the control signal generator comprises a transistor that switches between an on-state and an off-state when an output of the RF detector reaches a threshold level.
16.  (Currently Amended)  The method of Claim 15, wherein the amplifier comprises a high power amplifier that is connected to a first RF port of the transmit/receive switch, a low noise amplifier that is connected to a second RF port of the transmit/receive switch, and the RF port is a third RF port of the transmit/receive switch.
17.  (Original)  The method of Claim 16, wherein the transmit/receive switch comprises:
a first transistor that is coupled between a first reference voltage and a first RF transmission path that extends between the first RF port and the third RF port;

a third transistor that is coupled between a third reference voltage and a first node connecting the first RF transmission path to the second RF transmission path
18.  (Original)  The method of Claim 17, wherein a control terminal of the third transistor is coupled to the first control port
19.  (Original)  The method of Claim 17, wherein a dissipative load is provided between the third transistor and the third reference voltage
20.  (Currently Amended)  The method of Claim 1, wherein the transmit/receive switch comprises a single-pole double-throw switch.




Allowable Subject Matter
	Claims 1-4, 6-20 are allowed.

	Closest references found made of record: ("20160036395",20180026592","20180226367","20190229757","8164389", "8487705"). The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:

A method of protecting an amplifier that is coupled to an antenna through a transmit/receive switch from an overdrive condition, the method comprising:
using an RF detector to detect a level of a radio frequency ("RF") signal at an RF port of the transmit/receive switch;
determining that the level of the RF signal at the RF port of the transmit/receive switch exceeds a preset threshold; 
transmitting a control signal to the transmit/receive switch in response to determining that the level of the RF signal at the RF port exceeds the preset threshold; and 
configuring the transmit/receive switch to be disabled and to reflect RF energy received at the RF port in response to the control signal. 

A method of protecting an amplifier that is coupled to an antenna through a transmit/receive switch from an overdrive condition, the method comprising:
determining that a level of a radio frequency ("RF") signal at an RF port of the transmit/receive switch exceeds a preset threshold; and
configuring the transmit/receive switch to be disabled and to reflect RF energy received at the RF port in response to a control signal and determining that the level of the RF signal at the RF port exceeds the preset threshold,
wherein the preset threshold comprises a first preset threshold when the transmit/receive switch operates in a transmit mode, and wherein the preset threshold comprises a second preset threshold when the transmit/receive switch operates in a receive mode, where the second preset threshold is different from the first preset threshold.

A method of protecting an amplifier that is coupled to an antenna through a transmit/receive switch from an overdrive condition, the method comprising:
determining that a level of a radio frequency ("RF") signal at an RF port of the transmit/receive switch exceeds a preset threshold; and
configuring the transmit/receive switch to be disabled and to reflect RF energy received at the RF port in response to a control signal and determining that the level of the RF signal at the RF port exceeds the preset threshold,
switch to reflect RF energy received at the RF port comprises connecting a node of the transmit/receive switch that connects the RF port to a pair of additional RF ports of the transmit/receive switch to ground.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649